               Case 2:14-cr-00023-RSM Document 47 Filed 09/03/21 Page 1 of 1




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7 UNITED STATES OF AMERICA,                                No. 2:14-cr-0023-RSM
 8                          Plaintiff,                      ORDER DENYING DEFENDANT’S
     vs.                                                    REQUEST
 9
     DESMOND T. MANAGO,
10

11                          Defendants.

12

13          This matter comes before the Court on Defendant Desmond T. Manago’s letter requesting
14   a review of the Federal Bureau of Prisons’ calculation of credit for time served. Dkt. #44; see also
15
     Dkt #43. Defendant has twice submitted this request as a letter rather than filing a Motion citing to
16
     a rule or statute authorizing such relief or filing a separate petition or appeal. The Court finds that
17
     this request is procedurally deficient and unsupported by law. The Court cannot grant this request
18

19   as submitted.

20          Having reviewed the relevant briefing and the remainder of the record, the Court hereby

21   finds and ORDERS that Defendant’s Motion, Dkt #44, is DENIED.
22
            DATED this 3rd day of September, 2021.
23

24

25
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
26

27


     ORDER DENYING DEFENDANT’S REQUEST - 1
